                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA


 REGINALD H. JONES                                                          CIVIL ACTION

 VERSUS                                                                         NO. 18-7454

 KEITH DEVILLE, WARDEN                                                    SECTION: “B”(3)


                                         ORDER

       The Court, having considered the petition, the record, the applicable law and the Report

and Recommendation of the United States Magistrate Judge, and the failure of any party to file

any objection to the Magistrate Judge's Report and Recommendation, hereby approves the Report

and Recommendation of the United States Magistrate Judge and adopts it as its own opinion.

Accordingly,

       IT IS ORDERED that the federal application for habeas corpus relief filed by Reginald

H. Jones is DISMISSED WITHOUT PREJUDICE.

       New Orleans, Louisiana, this 22nd day of March, 2019.




                                           __________________________________________
                                           SENIOR UNITED STATES DISTRICT JUDGE
